DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 14, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-47, 49, 51-54, 60-63, 65-67, and 70-79 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claims 51-54 and 65-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 16, 2021 is withdrawn in view of the Amendment received on June 14, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 50, 55-59, 64, 68, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
	Claim 48 and 64 are indefinite for the following reasons.
Re. Claim 48: 
	Claim 48 has been amended to recite the phrase, “one or more copies of a first primer, wherein the first primer consists of an oligonucleotide consists of SEQ ID NO: 1”.
	Initially, the underlined word, “consists” should be changed to “consisting” for grammatical purposes.
	Regarding indefiniteness, it is unclear whether the “copies” of the first primer also consists of the sequence depicted by SEQ ID NO: 1.  This is because the one or more copies are not necessarily recited as being the same as the first primer.  Therefore, while the first primer may consist of the sequence depicted in SEQ ID NO: 1, one or more copy of that first primer need not necessarily consist of only SEQ ID NO: 1.  In other words, the copy may comprise the first primer which consists of SEQ ID NO: 1 and additional sequences, or multiple copies of SEQ ID NO: 1 linked in series.
	For the purpose of prosecution, the phrase has been construed to mean, “one or more first primers, wherein said one or more first primers consist of the nucleotide sequence consisting of SEQ ID NO: 1”.

	The interpretation of these phrases is according to that which is applied for the phrase pertaining to the first primers discussed above.
Re. Claim 64:
	The issue pertaining to claim 64 is identical to the issues identified for claim 48 above, and interpretation made thereto is also identical to those discussed above.
	In addition, claim 64 is indefinite for usage of conflicting transitional phrase as discussed below.
	Claim 64 recites that the one or more detectable probe consists of an oligonucleotide sequence consists of SEQ ID NO: 9.  The usage of the transitional phrase, “consist of” does not allow additional elements to be added to that which is already defined by that phrase.
	Therefore, in claim 64, the detectable probe consisting of an oligonucleotide sequence consisting of SEQ ID NO: 9 is limited to just that, an oligonucleotide sequence of SEQ ID NO: 9. 
	However, claim 64 then recites that the “detectable probe comprises a donor fluorescent moiety and a corresponding acceptor moiety.”
	Therefore, it becomes confusing whether the detectable probe consists of the sequences or comprises the sequence and additional elements, including but not limited to the fluorescent and acceptor moieties.

	Claims 50, 55-59, 68, and 69 are indefinite by way of their dependency on claim 48 or claim 64.
Claim Rejections - 35 USC § 101
The rejection of claims 48, 53-57, 59, and 64-75 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more, made in the Office Action mailed on March 16, 2021 is withdrawn in view of the Amendment received on June 14, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 49, 51-54, 65-67, and 70-75 under 35 U.S.C. 103 as being unpatentable over Faye et al. (Journal of Clinical Virology, 2008, vol. 43, pages 96-101) in view of Babiel et al. (US 2014/0113279 A1, published April 2014) and Lanciotti et al. (Emerging Infectious Diseases, August 2008, vol. 14, no. 8, pages 1232-1239), made in the Office Action mailed on March 16, 2021 is withdrawn in view of the Amendment received on June 14, 2021, canceling the rejected claims.


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 16, 2021
/YJK/